UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19992 REDWOOD MORTGAGE INVESTORS VII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3094928 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 900 Veterans Blvd., Suite 500, Redwood City, CA (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[]NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES[]NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO 2 Part I –FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Balance Sheets MARCH 31, 2010 (unaudited) AND DECEMBER 31, 2009 (audited) ASSETS March 31, December 31, Cash and cash equivalents $ $ Loans Secured by deeds of trust Principal balances Advances Accrued interest Unsecured, net of discount of $68,552 and $71,649 for March 31, 2010 and December 31, 2009, respectively Allowance for loan losses ) ) Net loans Receivable from affiliate — Investment in limited liability company Real estate held for sale Real estate held as investment Total assets $ $ LIABILITIES AND CAPITAL Liabilities Accounts payable $ $ Mortgage payable — Payable to affiliate Total liabilities Capital Partners’ capital Limited partners’ capital, subject to redemption General partners’ capital Total partners’ capital Total liabilities and capital $ $ The accompanying notes are an integral part of these financial statements. 3 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Statements of Operations For the Three Months Ended March 31, 2010 and 2009 (unaudited) Revenues Loans Interest $ $ Late fees Total loan revenue Other interest Rental income — Other Total revenues Interest expense — Provision for loan losses Operating Expenses Mortgage servicing fees Asset management fees Costs from Redwood Mortgage Corp. Professional services Rental operations — Other Total operating expenses Net income $ $ Net income General partners (1%) $ $ Limited partners (99%) $ $ Net income per $1,000 invested by limited partners for entire period Where income is reinvested $ 6 $ 10 Where partner receives income in monthly distributions $ 6 $ 10 The accompanying notes are an integral part of these financial statements. 4 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Statements of Changes in Partners’ Capital For the Three Months Ended March 31, 2010 (unaudited) Limited General Partners Partners Total Balance at beginning of period $ $ $ Net income Early withdrawal penalties ) — ) Partners' withdrawals ) ) ) Balance at end of period $ $ $ The accompanying notes are an integral part of these financial statements. 5 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Statements of Cash Flows For the Three Months Ended March 31, 2010 and 2009 (unaudited) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Provision for loan losses Early withdrawal penalty credited to income ) ) Amortization of discount unsecured loans ) ) Change in operating assets and liabilities Loans unsecured Accrued interest ) ) Advances ) ) Receivable from affiliate ) Accounts payable Payable to affiliate Net cash provided by (used in) operating activities Cash flows from investing activities Principal collected on loans Payments for development of real estate ) ) Payments on investment in limited liability company ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Payments on mortgage payable ) — Partners’ withdrawals ) ) Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of year Cash and cash equivalents - end of period $ $ Supplemental disclosures of cash flow information Non-cash investing activities Loans foreclosed including related interest and advances $ $ Mortgages taken subject to collateral foreclosure — Real estate acquired through foreclosure on loans — receivable $ $ Cash paid for interest $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 1 – GENERAL In the opinion of the management of the partnership, the accompanying unaudited financial statements contain all adjustments, consisting of normal, recurring adjustments, necessary to present fairly the financial information included therein. These financial statements should be read in conjunction with the audited financial statements included in the partnership’s Form 10-K for the fiscal year ended December 31, 2009 filed with the Securities and Exchange Commission. The results of operations for the three month period ended March 31, 2010 are not necessarily indicative of the operating results to be expected for the full year. Redwood Mortgage Investors VII is a California Limited Partnership organized in 1989.The general partners are Michael R. Burwell, an individual, and Gymno Corporation, a California corporation that is owned and controlled by Michael R. Burwell through his individual stock ownership and as trustee of certain family trusts.The partnership was organized to engage in business as a mortgage lender for the primary purpose of making loans secured by deeds of trust on California real estate.Loans are being arranged and serviced by Redwood Mortgage Corp. (RMC), an affiliate of the general partners. The rights, duties and powers of the general and limited partners of the partnership are governed by the limited partnership agreement and Sections 15611 et seq. of the California Corporations Code.Income taxes – federal and state – are the obligation of the partners, if and when taxes apply, other than for the annual California franchise taxes levied on and paid by the partnership. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Management estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions about the reported amounts of assets and liabilities, and disclosures of contingent assets and liabilities, at the dates of the financial statements and the reported amounts of revenues and expenses during the reported periods.Such estimates relate principally to the determination of the allowance for loan losses, including the valuation of impaired loans (which itself requires determining the fair value of the collateral), and the valuation of real estate held for sale and held as investment, at acquisition and subsequently.Actual results could differ significantly from these estimates. Collateral fair values are reviewed quarterly and the protective equity for each loan is computed. As used herein, “protective equity” is the arithmetic difference between the fair value of the collateral, net of any senior liens, and the loan balance, where “loan balance” is the sum of the unpaid principal, advances and the recorded interest thereon.This computation is done for each loan (whether impaired or performing), and while loans secured by collateral of similar property type are grouped, there is enough distinction and variation in the collateral that a loan-by-loan, collateral-by-collateral analysis is appropriate. The fair value of the collateral is determined by exercise of judgment based on management’s experience informed by appraisals (by licensed appraisers), brokers’ opinion of values, and publicly available information on in-market transactions.Historically, it has been rare for determinations of fair value to be made without substantial reference to current market transactions. However, in recent years, due to the low levels of real estate transactions, and the rising number of transactions that are distressed (i.e., that are executed by an unwilling seller – often compelled by lenders or other claimants - and/or executed without broad exposure or with market exposure but with few, if any, resulting offers), more interpretation, judgment and interpolation/extrapolation within and across property types is required. 7 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Management estimates (continued) Appraisals of commercial real property generally present three approaches to estimating value: 1) market comparables or sales approach; 2) cost to replace and 3) capitalized cash flows or investment approach.These approaches may or may not result in a common, single value.The market-comparables approach may yield several different values depending on certain basic assumptions, such as, determining highest and best use (which may or may not be the current use); determining the condition (e.g. as-is, when-completed, or for land when-entitled); and determining the unit of value (e.g. as a series ofindividual unit sales or as a bulk disposition).Further complicating this process already subject to judgment, uncertainty and imprecision are the current low transaction volumes in the residential, commercial and land markets, and the variability that has resulted.This exacerbates the imprecision in the process, and requires additional considerations and inquiries as to whether the transaction was entered into by a willing seller in a functioning market or the transaction was completed in a distressed market, in which the predominant number of sellers are surrendering properties to lenders in partial settlement of debt (as is currently prevalent in the residential markets and is occurring more frequently in commercial markets) and/or participating in “arranged sales” to achieve partial settlement of debts and claims and to generate a tax advantage. Either way, the present market is at historically low transaction volumes with neither potential buyers nor sellers willing to transact.In certain asset classes the time elapsed between transactions – other than foreclosures – was 12 or more months. The uncertainty in the process is exacerbated by the tendency in a distressed market for lesser-quality properties to transact while upper echelon properties remain off the market - or come on and off the market – because these owners often believe in the intrinsic value of their properties (and the recoverability of that value) and are unwilling to accept non-economic offers from opportunistic – often all cash – acquirers taking advantage of distressed markets. This accounts for the ever lower transaction volumes for higher quality properties which exacerbate the perception of a broadly declining market in which each succeeding transaction establishes a new low. Management has the requisite familiarity with the markets in which the partnership lends generally and of the properties securing its loans specifically to analyze sales-comparables and assess their suitability/applicability. Management is acquainted with market participants – investors, developers, brokers, lenders – that are useful, relevant secondary sources of data and information regarding valuation and valuation variability.These secondary sources may have familiarity with and perspectives on pending transactions, successful strategies to optimize value, and the history and details of specific properties - on and off the market - that enhance the process and analysis that is particularly and principally germane to establishing value in distressed markets and/or property types (such as land held for development and for units in a condominium conversion). Loans, advances and interest income Loans and advances generally are stated at the unpaid principal balance. Management has discretion to pay amounts (advances) to third parties on behalf of borrowers to protect the partnership’s interest in the loan.Advances include, but are not limited to, the payment of interest and principal on a senior lien to prevent foreclosure by the senior lien holder, property taxes, insurance premiums, and attorney fees. Advances generally are stated at the unpaid principal balance and accrue interest until repaid by the borrower. The partnership may fund a specific loan origination net of an interest reserve to insure timely interest payments at the inception (one to two years) of the loan. As monthly interest payments become due, the partnership funds the payments into the affiliated trust account. 8 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Loans, advances and interest income (continued) If, based upon current information and events, it is probable the partnership will be unable to collect all amounts due, according to the contractual terms of the loan agreement, a loan may be designated as impaired.Impaired loans are included in management’s periodic analysis of recoverability. Any subsequent payments on impaired loans are applied to late fees and then to reduce first the accrued interest, then advances, and then unpaid principal balances. The partnership may negotiate and enter into contractual workout agreements with borrowers whose loans are past maturity or who are delinquent in making payments which can delay and/or alter the loan’s cash flow and delinquency status. Interest is accrued daily based on the unpaid principal balance of the loans.An impaired loan continues to accrue as long as the loan is in the process of collection and is considered to be well-secured.Loans are placed on non-accrual status at the earlier of management’s determination that the primary source of repayment will come from the foreclosure and subsequent sale of the collateral securing the loan (which usually occurs when a notice of sale is filed) or when the loan is no longer considered well-secured.When a loan is placed on non-accrual status, the accrual of interest is discontinued; however, previously recorded interest is not reversed.A loan may return to accrual status when all delinquent interest and principal payments become current in accordance with the terms of the loan agreement. Allowance for loan losses Loans and the related accrued interest and advances are analyzed on a periodic basis for ultimate recoverability.Delinquencies are identified and followed as part of the loan system.Delinquencies are determined based upon contractual terms.For impaired loans, a provision is made for loan losses to adjust the allowance for loan losses to an amount considered by management to be adequate, with due consideration to collateral values, such that the net carrying amount (unpaid principal balance, plus advances, plus accrued interest less the specific allowance) is reduced to the present value of future cash flows discounted at the loan’s effective interest rate, or, if a loan is collateral dependent, to the estimated fair value of the related collateral net of any senior loans, which would include costs to sell in arriving at net realizable value if planned disposition of the asset securing a loan is by way of sale.Loans that are determined not to be individually impaired are grouped by the property type of the underlying collateral, and for each loan and for the total by property type, the amount of protective equity or amount of exposure to loss (i.e., the dollar amount of the deficiency of the fair value of the underlying collateral to the loan balance) is computed.Based on its knowledge of the borrowers and their historical (and expected) performance, and the exposure to loss, management estimates an appropriate reserve by property type for probable credit losses in the portfolio. The fair value estimates are derived from information available in the real estate markets including similar property, and may require the experience and judgment of third parties such as commercial real estate appraisers and brokers. The partnership charges off uncollectible loans and related receivables directly to the allowance account once it is determined the full amount is not collectible. 9 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Real estate held for sale Real estate held for sale includes real estate acquired in full or partial settlement of loan obligations generally through foreclosure that is being marketed for sale.Real estate held for sale is recorded at acquisition at the lower of the recorded investment in the loan, plus any senior indebtedness, or at the property’s net realizable value, which is the fair value less estimated costs to sell, as applicable.Any excess of the recorded investment in the loan over the net realizable value is charged against the allowance for loan losses.The fair value estimates are derived from information available in the real estate markets including similar property, and often require the experience and judgment of third parties such as commercial real estate appraisers and brokers.The estimates figure materially in calculating the value of the property at acquisition, the level of charge to the allowance for loan losses and any subsequent valuation reserves. After acquisition, costs incurred relating to the development and improvement of property are capitalized to the extent they do not cause the recorded value to exceed the net realizable value, whereas costs relating to holding and disposition of the property are expensed as incurred. After acquisition, real estate held for sale is analyzed periodically for changes in fair values and any subsequent write down is charged to operating expenses.Any recovery in the fair value subsequent to such a write down is recorded – not to exceed the net realizable value at acquisition - as an offset to operating expenses. Gains or losses on sale of the property are recorded in other income or expense. Recognition of gains on the sale of real estate is dependent upon the transaction meeting certain criteria related to the nature of the property and the terms of the sale including potential seller financing. Real estate held as investment Real estate held as investment includes real estate acquired through foreclosure that is not being marketed for sale and is either being operated, such as rental properties; is being managed through the development process, including obtaining appropriate and necessary entitlements, permits and construction; or are idle properties awaiting more favorable market conditions. Real estate held as investment is recorded at acquisition at the lower of the recorded investment in the loan, plus any senior indebtedness, or at the property’s estimated fair value, less estimated costs to sell, as applicable.After acquisition, costs incurred relating to the development and improvement of the property are capitalized, whereas costs relating to operating or holding the property are expensed. Subsequent to acquisition, management periodically compares the carrying value of real estate to expected undiscounted future cash flows for the purpose of assessing the recoverability of the recorded amounts.If the carrying value exceeds future undiscounted cash flows, the assets are reduced to estimated fair value. Investment in limited liability company Investment in limited liability company is accounted for using the equity method. Recently issued accounting pronouncements In January 2010, the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures, which provides amendments to ASC 820-10 and is intended to improve disclosure requirements related fair value measurements. The Update clarifies that a reporting entity should provide fair value measurement disclosures for each class of assets and liabilities measured at fair value. A class is often a subset of assets or liabilities within a line item in the statement of financial position. Reporting entities should also provide disclosures about the valuation techniques and inputs used to measure fair value for fair value measurements falling within Level2 or 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Information on fair value measurements is included in Note 9 to the financial statements. 10 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 3 – GENERAL PARTNERS AND RELATED PARTIES The following are commissions and/or fees that are paid to the general partners or their affiliates: - Loan brokerage commissions - For fees in connection with the review, selection, evaluation, negotiation and extension of loans, the general partners may collect loan brokerage commissions (points) limited to an amount not to exceed 4% of the total partnership assets per year.The loan brokerage commissions are paid by the borrowers and thus, are not an expense of the partnership.In the three months ended March 31, 2010 and 2009, loan brokerage commissions paid by the borrowers were $0. - Mortgage servicing fees - RMC, a related party, receives monthly mortgage servicing fees of up to 1/8 of 1% (1.5% annually) of the unpaid principal balance of the loan portfolio or such lesser amount as is reasonable and customary in the geographic area where the property securing the mortgage is located. Historically, RMC has charged 1.0% annually, and at times waived additional amounts to enhance the partnership’s earnings. Such fee waivers were not made for the purpose of providing the partnership with sufficient funds to satisfy withdrawal requests, nor were such waivers made in order to meet any required level of distributions, as the partnership has no such required level of distributions. RMC does not use any specific criteria in determining the exact amount of fees to be waived. The decision to waive fees and the amount, if any, to be waived, is made by RMC in its sole discretion. Mortgage servicing fees are summarized in the following table for the three months ended March 31. Maximum chargeable by RMC $ $ Waived by RMC ) ) Net charged $ $ - Asset management fees - The general partners receive monthly fees for managing the partnership’s loan portfolio and operations of up to 1/32 of 1% of the “net asset value” (3/8 of 1% annually).At times, the general partners have charged less than the maximum allowable rate to enhance the partnership’s earnings.Such fee waivers were not made for the purpose of providing the partnership with sufficient funds to satisfy withdrawal requests, nor were such waivers made in order to meet any required level of distributions, as the partnership has no such required level of distributions. The general partners do not use any specific criteria in determining the exact amount of fees to be waived. The decision to waive fees and the amount, if any, to be waived, is made by RMC in its sole discretion. Asset management fees are summarized in the following table for the three months ended March 31. Maximum chargeable by general partners $ $ Waived by general partners ) ) Net charged $ $ - Costs from RMC - RMC, a related party, is reimbursed by the partnership for operating expenses incurred on behalf of the partnership including, without limitation, accounting and audit fees, legal fees and expenses, postage, and the costs for preparation of reports to limited partners, and out-of-pocket general and administration expenses. Operating expenses totaling $2,947 and $3,045 were reimbursed to RMC during the three months ended March 31, 2010 and 2009, respectively. 11 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 4 – LOANS The partnership generally funds loans with a fixed interest rate and a five-year term.Approximately half of all loans outstanding provide for monthly payments of interest only, with the principal due in full at maturity. The other loans require monthly payments of principal and interest, typically calculated on a 30 year amortization, with the remaining principal balance due at maturity. The cash flow and the income generated by the real property securing the loan factor into the credit decisions, as does the general creditworthiness, experience and reputation of the borrower. Such considerations though are subordinate to a determination that the value of the real property is sufficient, in and of itself, as a source of repayment.The amount of the partnership’s loan combined with the outstanding debt and claims secured by a senior deed of trust on the property generally will not exceed a specified percentage of the appraised value of the property (the loan to value ratio or LTV) as determined by an independent written appraisal at the time the loan is made. The loan-to-value ratio generally will not exceed 80% for residential properties (including apartments), 70% for commercial properties, and 50% for land.The excess of the total debt, including the partnership’s loan, and the value of the collateral is the protective equity. Secured loan transactions are summarized in the following table for the three months ended March 31. Unpaid principal balance, beginning of the year $ $ New loans — — Borrower repayments ) ) Foreclosures ) ) Other — — Unpaid principal balance, end of period $ $ 12 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 4 – LOANS (continued) Secured loans had the characteristics presented in the following table. March 31, December 31, Number of secured loans 23 25 Secured loans – unpaid principal balance (or Principal) $ $ Average secured loan $ $ Average secured loan as percent of total secured loans % % Average secured loan as percent of partners’ capital % % Largest secured loan $ $ Largest secured loan as percent of total secured loans % % Largest secured loan as percent of partners’ capital % % Largest secured loan as percent of total assets % % Smallest secured loan $ $ Smallest secured loan as percent of total secured loans % % Smallest secured loan as percent of partners’ capital % % Smallest secured loan as percent of total assets % % Number of counties where security is located (all California) 15 16 Largest percentage of secured loans in one county % % Number of secured loans in foreclosure status 2 4 Secured loans in foreclosure – unpaid principal balance $ $ Number of secured loans with an interest reserve — — Interest reserves $ — $ — Secured loans – interest rates range (fixed) 5.13-10.50 % 5.13-10.50 % As of March 31, 2010, the partnership’s largest loan, in the unpaid principal balance of $400,000 was secured by a mixed use commercial property located in Alameda County, California. This loan has an interest rate of 9.88% and matures in May 2010. Larger loans sometimes increase above 10% of the secured loan portfolio or partnership assets as these amounts decrease due to limited partner withdrawals, loan payoffs or restructuring of existing loans. 13 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 4 – LOANS (continued) - Lien positions - Secured loans had the lien positions presented in the following table. March 31, 2010 December 31, 2009 Loans Principal Percent Loans Principal Percent First trust deeds 20 $ 89 % 21 $ 81 % Second trust deeds 2 9 3 18 Third trust deeds 1 2 1 1 Total secured loans 23 % 25 % Liens due other lenders at loan closing Total debt $ $ Appraised property value at loan closing $ $ Percent of total debt to appraised values (LTV) at loan closing (1) % % Based on appraised values and liens due other lenders at loan closing.The loan to value computation does not take into account subsequent increases or decreases in security property values following the loan closing nor does it include decreases or increases of the amount owing on senior liens to other lenders by payments or interest accruals, if any. Property values likely have changed, particularly over the last two years, and the portfolio’s current loan to value ratio likely is higher than this historical ratio. - Property type - Secured loans summarized by property type of the collateral are presented in the following table. March 31, 2010 December 31, 2009 Loans Principal Percent Loans Principal Percent Single family (2) 17 $ 61 % 19 $ 65 % Apartments 1 2 1 2 Commercial 4 31 4 27 Land 1 6 1 6 Total secured loans 23 $ % 25 $ % Single family properties include owner-occupied and non-owner occupied single family homes, condominium units and condominium complexes. 14 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 4 – LOANS (continued) - Scheduled maturities - Secured loans are scheduled to mature as presented in the following table. Scheduled maturities Loans Principal Percent 4 $ 23 % 3 8 5 25 3 9 1 5 Thereafter 5 17 Total future maturities 21 87 Matured at March 31, 2010 2 13 Total secured loans 23 $ % It is the partnership’s experience that loans may be repaid or refinanced before, at or after the contractual maturity date.For matured loans, the partnership may continue to accept payments while pursuing collection of amounts owed from borrowers. Therefore, the above tabulation for scheduled maturities is not a forecast of future cash receipts. - Matured loans - Secured loans past maturity are summarized in the following table. March 31, December 31, Secured loans past maturity Number of loans (3) 2 1 Unpaid principal balance $ $ Percent of loans 13 % 4 % Advances $ $ — Accrued interest $ $ One loan at March 31, 2010 and December 31, 2009 is also included in the secured loans more than 90 days delinquent shown in the table below. - Delinquent loans - Secured loans more than 90 days delinquent in interest payments and/or on nonaccrual status are summarized in the following table. March 31, December 31, Secured loans more than 90 days delinquent Number of loans (4) 2 4 Unpaid principal balance $ $ Advances Accrued interest Secured loans in nonaccrual status Number of loans (4) 3 5 Unpaid principal balance $ $ Foregone interest, for the three months ended March 31, 2010 and for the year ended December 31, 2009 $ $ Secured loans more than 90 days delinquent include 2 and 4 loans in 2010 and 2009, respectively, are also included in the loans on nonaccrual status. 15 REDWOOD MORTGAGE INVESTORS VII (A California Limited Partnership) Notes to Financial Statements March 31, 2010 (unaudited) NOTE 4 – LOANS (continued) At March 31, 2010, 8.53% of the partnership’s receivable balance was due from one borrower.Interest revenue from this borrower accounted for approximately 8.44% of interest revenue for the three months ended March 31, 2010. - Impaired loans - Secured loans designated as impaired loans are summarized in the following table for the three months ended March 31, 2010 and for the year ended December 31, 2009. Average Interest Unpaid Investment Interest Income Principal Loan Specific Impaired Income Received Loans Balance Balance Reserve Loans Accrued In Cash March 31, 2010 3 $ $
